 


110 HR 7186 IH: Solid Waste Rail Transfer Facilities Regulation Act of 2008
U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 7186 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2008 
Mr. Gene Green of Texas introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title 49, United States Code, with respect to the regulation of solid waste by the Environmental Protection Agency. 
 
 
1.Short titleThis Act may be cited as the Solid Waste Rail Transfer Facilities Regulation Act of 2008. 
2.Regulation of solid waste rail transfer facilities 
(a)In generalChapter 109 of title 49, United States Code, is amended by adding at the end the following: 
 
10908.Regulation of solid waste rail transfer facilities 
(a)In generalEach solid waste rail transfer facility shall be subject to and shall comply with all applicable Federal and State requirements, both substantive and procedural, including judicial and administrative orders and fines, respecting the prevention and abatement of pollution, the protection and restoration of the environment, and the protection of public health and safety, including laws governing solid waste, to the same extent as required for any similar solid waste management facility, as defined in section 1004(29) of the Solid Waste Disposal Act (42 U.S.C. 6903(29)) that is not owned or operated by or on behalf of a rail carrier, except as provided for in section 10909 of this chapter. 
(b)Existing facilities 
(1)State laws and standardsNot later than 90 days after the date of enactment of the Clean Railroads Act of 2008, a solid waste rail transfer facility operating as of such date of enactment shall comply with all Federal and State requirements pursuant to subsection (a) other than those provisions requiring permits. 
(2)Permit requirements 
(A)State non-siting permitsAny solid waste rail transfer facility operating as of the date of enactment of the Clean Railroads Act of 2008 that does not possess a permit required pursuant to subsection (a), other than a siting permit for the facility, as of the date of enactment of the Clean Railroads Act of 2008 shall not be required to possess any such permits in order to operate the facility— 
(i)if, within 180 days after such date of enactment, the solid waste rail transfer facility has submitted, in good faith, a complete application for all permits, except siting permits, required pursuant to subsection (a) to the appropriate permitting agency authorized to grant such permits; and 
(ii)until the permitting agency has either approved or denied the solid waste rail transfer facility's application for each permit.  
(B)Siting permits and requirementsA solid waste rail transfer facility operating as of the date of enactment of the Clean Railroads Act of 2008 that does not possess a State siting permit required pursuant to subsection (a) as of such date of enactment shall not be required to possess any siting permit to continue to operate or comply with any State land use requirements. The Governor of a State in which the facility is located, or his or her designee, may petition the Board to require the facility to apply for a land-use exemption pursuant to section 10909 of this chapter. The Board shall accept the petition, and the facility shall be required to have a Board-issued land-use exemption in order to continue to operate, pursuant to section 10909 of this chapter. 
(c)Definitions 
(1)In generalIn this section: 
(A)Commercial and retail wasteThe term commercial and retail waste means material discarded by stores, offices, restaurants, warehouses, nonmanufacturing activities at industrial facilities, and other similar establishments or facilities. 
(B)Construction and demolition debrisThe term construction and demolition debris means waste building materials, packaging, and rubble resulting from construction, remodeling, repair, and demolition operations on pavements, houses, commercial buildings, and other structures. 
(C)Household wasteThe term household waste means material discarded by residential dwellings, hotels, motels, and other similar permanent or temporary housing establishments or facilities. 
(D)Industrial wasteThe term industrial waste means the solid waste generated by manufacturing and industrial and research and development processes and operations, including contaminated soil, nonhazardous oil spill cleanup waste and dry nonhazardous pesticides and chemical waste, but does not include hazardous waste regulated under subtitle C of the Solid Waste Disposal Act (42 U.S.C. 6921 et seq.), mining or oil and gas waste. 
(E)Institutional wasteThe term institutional waste means material discarded by schools, nonmedical waste discarded by hospitals, material discarded by nonmanufacturing activities at prisons and government facilities, and material discarded by other similar establishments or facilities. 
(F)Municipal solid wasteThe term municipal solid waste means— 
(i)household waste; 
(ii)commercial and retail waste; and 
(iii)institutional waste. 
(G)Solid wasteWith the exception of waste generated by a rail carrier during track, track structure, or right-of-way construction, maintenance, or repair (including railroad ties and line-side poles) or waste generated as a result of a railroad accident, incident, or derailment, the term solid waste means— 
(i)construction and demolition debris; 
(ii)municipal solid waste; 
(iii)household waste; 
(iv)commercial and retail waste; 
(v)institutional waste; 
(vi)sludge; 
(vii)industrial waste; and 
(viii)other solid waste, as determined appropriate by the Board. 
(H)Solid waste rail transfer facilityThe term solid waste rail transfer facility— 
(i)means the portion of a facility owned or operated by or on behalf of a rail carrier (as defined in section 10102 of this title) where solid waste, as a commodity to be transported for a charge, is collected, stored, separated, processed, treated, managed, disposed of, or transferred, when the activity takes place outside of original shipping containers; but 
(ii)does not include— 
(I)the portion of a facility to the extent that activities taking place at such portion are comprised solely of the railroad transportation of solid waste after the solid waste is loaded for shipment on or in a rail car, including railroad transportation for the purpose of interchanging railroad cars containing solid waste shipments; or 
(II)a facility where solid waste is solely transferred or transloaded from a tank truck directly to a rail tank car. 
(I)SludgeThe term sludge means any solid, semi-solid or liquid waste generated from a municipal, commercial, or industrial wastewater treatment plant, water supply treatment plant, or air pollution control facility exclusive of the treated effluent from a wastewater treatment plant. 
(2)ExceptionsNotwithstanding paragraph (1), the terms household waste, commercial and retail waste, and institutional waste do not include— 
(A)yard waste and refuse-derived fuel; 
(B)used oil; 
(C)wood pallets; 
(D)clean wood; 
(E)medical or infectious waste; or 
(F)motor vehicles (including motor vehicle parts or vehicle fluff). 
(3)State requirementsIn this section the term State requirements does not include the laws, regulations, ordinances, orders, or other requirements of a political subdivision of a State, including a locality or municipality, unless a State expressly delegates such authority to such political subdivision.. 
(b)Conforming amendmentThe chapter analysis for chapter 109 is amended by inserting after the item relating to section 10907 the following: 


10908. Regulation of solid waste rail transfer facilities.. 
3.Authority for Environmental Protection Agency to make modifications to protect human health and the environmentWith respect to section 10908 of title 49, United States Code (as added by section 2(a) of this Act), the Administrator of the Environmental Protection Agency may, with respect to the Solid Waste Disposal Act, make modifications to the policies established in such section to the extent determined appropriate by the Administrator to protect human health and the environment. Any such modifications shall be made by regulation. 
 
